Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Construction
It should be noted that claim 11 recites limitations such as “the aromatization temperature” and the WHSV of the aromatization process.  These limitations are considered to have implicit basis in the conduct of the aromatization process to which the claims are directed.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 1-10 and 13-20, non-elected without traverse in the communication filed November 22, 2021.




Authorization for the following examiner’s amendment was given in an interview with Bentley Olive on March 10, 2022.

The application has been amended as follows: 

Claim 11, line 8, delete “of the long-carbon chain alkane”.
Claim 11, line 9, delete “of the long-carbon chain alkane”.
Claim 11, line 17, delete “preparing” and insert “modifying”.
Claim 11, line 23, before “first”, insert “a”.
Claim 11, line 25, before “second”, insert “a”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed aromatization process.  The prior art fails to teach or suggest an aromatization method for essentially dehydrocyclizing an alkane (i.e. heptane) into a BTX  product material.  The prior art fails to teach or suggest conduct of this process by employing a catalyst inclusive of a zeolite beta that has been dealuminated by an ammonium fluorosilicate treatment  step, ion-exchanged with potassium, impregnated with platinum and reduced to provide elemental platinum in the final carrier mixed catalyst composition produced by the herein claimed steps.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        /E.D.W/Primary Examiner, Art Unit 1732